Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 thru 20 were originally filed.
Claims 6 thru 10 and 16 thru 20 were withdrawn pursuant to the restriction requirement and election previously attached in Office Action dated 04/25/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 4 and 11 thru 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dae-Geon et al (KR 101726940 B1 previously cited), hereinafter DAE-GEON, in view of Deng et al (US 2019/0104549 A1 newly cited), hereinafter DENG.
Regarding claim 1, DAE-GEON discloses an electronic device ([0008] – radar device) comprising:
an antenna ([0032] – antenna)
at least one processor operatively coupled to the antenna ([0060] – radar apparatus processor)
a memory operatively coupled to the at least one processor ([0061] – software stored on CRM), wherein the memory stores instructions that, when executed, cause the at least one processor to:
transmit a sequence of first directional beams having a first beam width to scan first regions having a first size through the antenna array ([0023-0024] – radar signal outputted)
receive a sequence of first reflected waves generated by reflection of the sequence of the first directional beams from an object through the antenna array ([0025-0027] – receive radar signal reflected with the object)
transmit a sequence of second directional beams having a second beam width narrower than the first beam width to scan second regions, which are included in the first regions and have a second size smaller than the first size, through the antenna array based on at least a portion of the received sequence of the first reflected waves ([0025-0027] – re-output radar signal based on received signal and with narrower beam width)
receive a sequence of second reflected waves generated by reflection of the sequence of the second directional beams from the object through the antenna array ([0030] – re-outputted radar signal reflected from object received)
authenticate the object based on at least a portion of the sequence of the second reflected waves ([0030] – object identification)
DAE-GEON fails to explicitly disclose an antenna array including a plurality of antennas; a wireless communication module electrically connected to the antenna array and configured to form directional beams through the antenna array; at least one processor operatively coupled to the wireless communication module; the first beam width being determined based on activating a first number of antenna among the plurality of antennas included in the antenna array; and the second beam width being determined based on activating a second number of antenna among the plurality of antennas included in the antenna array.
However, DENG, in the same or in a similar field of endeavor, teaches that a directional transmit or receive beam is formed by a WTRU (wireless transmit receive unit) applying specific weight to each antenna elements of the antenna array [0078]. The beam width may depend on an antenna array’s configuration in terms of number of elements, element spacing, element pattern, and the like. In general, an antenna array with a large number of antenna elements, e.g., a uniform rectangular array (URA) of 16x16 elements, may generate a narrower beamwidth compared to an antenna array with fewer antenna elements, e.g., an URA of 4x4 elements [0137]. Additionally, DENG teaches a processor 118 [0051]. The WTRUs are configured to wirelessly interface with communications systems 100 [0040] over an air interface which may be any suitable wireless communication link using any suitable radio access technology (RAT) [0042].
It would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object authentication system of DAE-GEON to include the particular structures implemented in the system of DENG. One would have been motivated to do so in order to counter losses due to attenuation and depolarization, for improving delivery of cell-specific or broadcast information, as recognized by DENG. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, DENG teaches that it is well-known to implement an antenna array and a wireless communication module in a wireless system. Since both DAE-GEON and DENG disclose similar wireless systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 2, DAE-GEON/DENG renders obvious the electronic device of claim 1, as shown above, wherein the second number is larger than the first number ([DENG - 0137], cited and incorporated in the rejection of claim 1).
Regarding claim 3, DAE-GEON/DENG renders obvious the electronic device of claim 1, as shown above. 
DAE-GEON further discloses wherein the instructions that, when executed, further cause the at least one processor to determine a relative distance or a direction between the object and the electronic device based on the sequence of the first reflected waves ([DAE-GEON, 0025-0026] – first distance).
Regarding claim 4, DAE-GEON/DENG renders obvious the electronic device of claim 1, as shown above. 
DAE-GEON further discloses a housing comprising a first plate facing a first direction, a second plate facing a direction opposite the direction faced by the first plate, and a side member surrounding a spaced between the first plate and the second plate (DAE-GEON - [Fig.3], [0024-0026]); and an image sensor exposed through a second part of the first plate and disposed to face the first direction, and wherein the instructions that, when executed, further cause the at least one processor to: identify the first regions in a view angle of the image sensor (DAE-GEON - [Fig.3], [0024-0026]).
DAE-GEON fails to explicitly disclose a display exposed through a first part of the first plate.
However, DENG, in the same or in a similar field of endeavor, teaches a WTRU including a display/touchpad 128 [0050].
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object authentication system of DAE-GEON to include the particular structure (e.g., the exposed display) implemented in the system of DENG. One would have been motivated to do so in order to improve delivery of cell-specific or broadcast information, as recognized by DENG. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, DENG merely teaches that it is well-known to incorporate a display in a wireless system. Since both DAE-GEON and DENG disclose similar wireless systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claims 11 thru 14, Applicant recites claim limitations of the same or substantially the same scope as that of claims 1 thru 4. Accordingly, claims 11 thru 14 are rejected in the same or substantially the same manner as claims 1 thru 4. Additionally, DENG discloses a digital camera, as in claim 14 ([0058]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DAE-GEON, in view of DENG, and further in view of Amihood et al (WO 2017062566 A1 previously cited), hereinafter AMIHOOD.
Regarding claim 5, DAE-GEON/DENG renders obvious the electronic device of claim 1, as shown above. 
DAE-GEON/DENG fails to explicitly disclose wherein the object includes a user's face.
However, AMIHOOD, in the same or in a similar field of endeavor, teaches an object authentication device wherein the object includes a user's face ([0061]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object authentication system of DAE-GEON to include the particular objects to be authenticated in the object authentication system of AMIHOOD. One would have been motivated to do so in order to provide increased accuracy in a facial recognition system, as recognized by AMIHOOD. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, AMIHOOD merely teaches that it is well-known to authenticate a face in a radar object authentication system. Since both DAE-GEON and AMIHOOD disclose similar radar object authentication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 15, Applicant recites claim limitation(s) of the same or substantially the same scope as that of claim 5. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648